      Case 2:20-cm-00278-FMO Document 1-1 Filed 12/31/20 Page 1 of 3 Page ID #:5




1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     IN THE MATTER OF THE SEIZURE ) CR MISC. NO. 2:20-00278
12                                  )
     OF $79,600.00 IN U.S. CURRENCY )
13                                  )
                                    ) [PROPOSED] ORDER EXTENDING
14                                  ) CIVIL FORFEITURE COMPLAINT
     JEROMY OUTLAW,                 ) FILING DEADLINE
15                                  )
                                    )
16           Claimant.              )
                                    )
17                                  )
                                    )
18                                  )

19
20   ///
21   ///
22
23
24
25
26
27
28
                                          1
     Case 2:20-cm-00278-FMO Document 1-1 Filed 12/31/20 Page 2 of 3 Page ID #:6




1          Pursuant to the stipulation and request of the parties, and good cause
2    appearing therefor, IT IS ORDERED that, pursuant to 18 U.S.C. § 983(a)(3)(A),
3    the deadline by which the United States of America shall be required to file a
4    complaint for forfeiture with respect to $79,600.00 in U.S. Currency, shall be
5    extended until and including Monday, March 1, 2021.
6
7
     IT IS SO ORDERED.
8
9    DATE                                     HONORABLE
10                                            UNITED STATES DISTRICT JUDGE
11
     Presented by:
12
     NICOLA T. HANNA
13   United States Attorney
14   BRANDON D. FOX
     Assistant United States Attorney
15   Chief, Criminal Division
16   STEVEN R. WELK
     Chief, Asset Forfeiture Section
17
18    /s/Steven R. Welk
19   STEVEN R. WELK
     Assistant United States Attorney
20
     Attorneys for the Plaintiff
21   UNITED STATES OF AMERICA
22
23
24
25
26
27
28
                                              2
     Case 2:20-cm-00278-FMO Document 1-1 Filed 12/31/20 Page 3 of 3 Page ID #:7




1                         PROOF OF SERVICE BY MAILING

2          I am over the age of 18 and not a party to the within

3    action.   I am employed by the Office of the United States

4    Attorney, Central District of California.        My business address

5    is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

6          On December 31, 2020, I served a copy of:      [PROPOSED]
7    ORDER EXTENDING CIVIL FORFEITURE COMPLAINT FILING
8    DEADLINE upon each person or entity named below by attaching a
9    copy to an e-mail provided by the receiving person or entity per

10   request of the receiving person or entity.

11
     TO:   silberlaw@gmail.com
12
13         I declare under penalty of perjury under the laws of the
14   United States of America that the foregoing is true and correct.
15         I declare that I am employed in the office of a member of
16   the bar of this court at whose direction the service was made.
17         Executed on December 31, 2020 at Los Angeles, California.
18
                                                  /s/S. Beckman
19                                              SHANNEN BECKMAN
20
21
22
23
24
25
26
27
28

                                         3
